Ashkar v Estate of Robert Nelson (2022 NY Slip Op 04233)





Ashkar v Estate of Robert Nelson


2022 NY Slip Op 04233


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND BANNISTER, JJ.


122 CA 21-00408

[*1]SUERIA ASHKAR, PLAINTIFF-APPELLANT,
vESTATE OF ROBERT NELSON, DECEASED, ET AL., DEFENDANTS, AND 700 N. SALINA STREET, LLC, DOING BUSINESS AS ATTILIOS RISTORANTE, DEFENDANT-RESPONDENT. 


SIDNEY P. COMINSKY, LLC, SYRACUSE (SIDNEY P. COMINSKY OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KEVIN E. HULSLANDER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered March 1, 2021. The order granted the motion of defendant 700 N. Salina Street, LLC, doing business as Attilios Ristorante for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 21, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 1, 2022
Ann Dillon Flynn
Clerk of the Court